The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




        Dated: 04:30 PM January 15, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

  RE:     Kenneth Polke                               CASE NUMBER                     18-42458
          Valerie Polke

                             CHAPTER 13 ORDER OF DISMISSAL

          The debtor filed a request in accordance with 11 U.S.C. § 1307(b) to dismiss this case;
           the case has not been converted previously under 11 U.S.C. § 706, 1112 or 1208.

          A party in interest filed a motion in accordance with 11 U.S.C. § 1307(c) to dismiss this
           case; the Court finds, after notice and a hearing, that the motion should be granted.
          The Standing Chapter 13 Trustee filed an affidavit that the debtor failed to comply with
           the terms of an agreed order with respect to the debtor’s chapter 13 plan.

IT IS ORDERED THAT: This chapter 13 case is hereby DISMISSED.

      NOTICE TO DEBTOR’S COUNSEL AND ADMINISTRATIVE CLAIMANTS
If a case is dismissed prior to confirmation of a chapter 13 plan, any party asserting an
administrative expense claim pursuant to 11 U.S.C. § 503(b) – including debtor’s counsel for
attorney fees – shall (i) file a motion setting forth the basis for its claim; and (ii) serve the Standing
Chapter 13 Trustee and the debtor within (14) days after entry of dismissal. The motion shall be
noticed in conformance with Federal Rule of Bankruptcy Procedure 2002 and shall state when
objections are due. A motion requesting attorney fees shall set forth, at a minimum, as to each
service for which a fee is requested: (i) the identity of the person performing the service; (ii) the
billing rate for such person; (iii) the service performed; (iv) the date of the service; and (v) the
amount of time expended.
                                                 # # #




 18-42458-rk      Doc 14      FILED 01/15/19        ENTERED 01/15/19 16:58:59              Page 1 of 1
